         Case 1:19-cv-00247-APM Document 53 Filed 05/27/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                   )
 MONTE SILVER, et al.,                             )
                                                   )
               Plaintiffs,                         )
                                                   )
        v.                                         )    Civil Action No.: 1:19-cv-00247-APM
                                                   )
 INTERNAL REVENUE SERVICE, et al.,                 )
                                                   )
               Defendants.                         )
                                                   )

                       NOTICE OF APPEARANCE OF
              J. WILLIAM ESHELMAN, ESQ. FOR AMICI CURIAE,
        REPUBLICANS OVERSEAS, INC., AND SEVERAL OF ITS CHAPTERS

       To the Clerk of this Court and all parties of record:

       PLEASE TAKE NOTICE of the appearance of J. William Eshelman, Esq., the

undersigned, as counsel of record for Defendants Republicans Overseas, Inc. (“RO”), as well as

several of its chapters, including without limitation Republicans Overseas Albania (“RO-

Albania”), Association Republicans Overseas France (“RO-France”), Republicans Overseas

Hellenic Republic (“RO-Greece”), Republicans Overseas Israel, A.R. (“RO-Israel”), Republicans

Overseas North Macedonia (“RO-North Macedonia”), Republicans Overseas Sweden (“RO-

Sweden”), Republicans Overseas Switzerland (“RO-Switzerland”), and Republicans Overseas UK

(“RO-UK”) (collectively, the “RO Amici Curiae”).
Case 1:19-cv-00247-APM Document 53 Filed 05/27/20 Page 2 of 3



                                  Respectfully submitted,

                                  /s/ J. William Eshelman
                                  J. William Eshelman (D.C. Bar No. 141317)
                                  CLARK HILL PLC
                                  1001 Pennsylvania Avenue, N.W.,
                                  Suite 1300 South
                                  Washington, DC 20004
                                  Telephone:(202) 552-2374
                                  Facsimile: (202) 572-8692
                                  Email:       weshelman@clarkhill.com

                                  Counsel for Defendants
                                  Republicans Overseas, Inc.,
                                  Republicans Overseas Albania,
                                  Association Republicans Overseas France,
                                  Republicans Overseas Hellenic Republic,
                                  Republicans Overseas Israel, A.R.,
                                  Republicans Overseas North Macedonia,
                                  Republicans Overseas Sweden,
                                  Republicans Overseas Switzerland, and
                                  Republicans Overseas UK




                              2
          Case 1:19-cv-00247-APM Document 53 Filed 05/27/20 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 27th day of May, 2020, a true and correct copy of the foregoing

Notice of Appearance of J. William Eshelman, Esq. for Amici Curiae, Republicans Overseas, Inc.,

and Several of Its Chapters was electronically filed with the Clerk of the Court via CM/ECF, which

will send notification to all counsel of record in this matter.




                                                   J. William Eshelman, Esq.
                                                   J. William Eshelman, Esq.




                                                   3
223907897.v1
